Citation Nr: 1615400	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-40 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, including as due to aggravation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from January to December 2004, and additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between February 1971 and December 2004 as a member of the Army Reserve.  He testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2012 and a transcript is of record.


FINDING OF FACT

The Veteran's pre-existing hypertension did not increase in severity during his active duty service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hypertension.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The medical records reflect the Veteran has been diagnosed with, and treated for, hypertension since 1999.  Therefore, his currently-diagnosed hypertension began during his service with the Reserve, and prior to his period of active duty service.  

Under VA regulations, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  As contemplated by VA regulations, an injury refers to harm resulting from some type of external trauma, while a disease results from some type of internal infection or degenerative process.  VAOPGCPREC 86-90 (July 18, 1990).  

In this case, hypertension is a disease, and not an injury.  Accordingly service connection may not be established based on a period of INACDUTRA.  Furthermore, the evidence does not suggest, and the Veteran has not asserted, that hypertension began during, or was aggravated by, any period of ACDUTRA.

Instead, throughout the period on appeal, he has consistently asserted that his pre-existing hypertension was aggravated by his active duty service in 2004, including by his deployment to Kuwait.  For example, during his June 2012 hearing, he reported he had "mild" hypertension before his active duty service, but once he was deployed in the desert heat his blood pressure "rose dramatically."

Under VA regulations a Veteran is presumed to be in sound condition when he entered into service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, the presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).
  
However, it does not appear the Veteran was provided with an entrance examination before entering active duty in January 2004.  Therefore the presumption of soundness does not apply.  As discussed above, the evidence clearly establishes the Veteran's diagnosed hypertension pre-existed his period of active duty service.  Accordingly, his pre-existing hypertension will be considered aggravated by active duty service if there is an increased in severity during service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.

The evidence does not establish that the Veteran's pre-existing hypertension increased in severity during his active duty service.  The private records from Dr. B. reflect the Veteran's blood pressure was 180/90 in September 2003, a few months prior to his period of active duty service.  In January 2004, during his active duty service, he sought treatment for a complaint of lightheadedness.  The reviewing physician noted the Veteran related his complaints of lightheadedness to a possible blood pressure issue.  However, at that time his blood pressure was 139/84 and 147/83, lower than reflected in the pre-service private medical records.  

Furthermore, the reviewing military medical official diagnosed the Veteran with presyncope, a symptom frequently associated with hypotension, and advised the Veteran to hydrate.  The medical records do not reflect any increase in hypertension medication was prescribed.

His service treatment records do not reflect he sought any additional treatment for his hypertension during his active duty service.  Instead, on his December 2004 Report of Medical Assessment, shortly before his separation from active duty service, the Veteran himself indicated that since his last physical assessment his overall health was "the same."  Therefore, the Board has considered the Veteran's lay statements that his blood pressure increased during service, but finds these statements are contradicted by the contemporaneous service treatment records.

Post-service medical records do not contain any opinion that the Veteran's hypertension increased in severity during his active duty service, or was otherwise related to his service.  Specifically, in a June 2014 VA examination, the examiner reviewed the claims file, as well as personally interviewed and examined the Veteran.  The examiner noted that the Veteran had been diagnosed with hypertension for the past fifteen years and had been treating this disorder with medication.  

The examiner opined the Veteran's pre-existing hypertension was not aggravated by his active duty service.  She explained there was no evidence of aggravation, and the Veteran's hypertension was well controlled on only one medication, as it was before his service.  Because this examiner provided a clear negative opinion supported by a complete rationale, this report provides probative evidence against the Veteran's appeal.

Based on all the foregoing, the evidence does not establish the Veteran's pre-existing hypertension increased in severity during his active duty service.  Instead, service treatment records reflect his blood pressure readings were lower than those prior to his entrance to active duty.  Furthermore, the VA examiner opined the Veteran's pre-existing hypertension was not aggravated by his active duty service, and the medical records do not contain any opinion to the contrary.  Accordingly, the elements for service connection have not been met, and the Veteran's appeal is denied.
 
Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As to the issue of an increased rating, the VCAA duty to notify was satisfied by a letter dated in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, service treatment records and the report from his VA examination were obtained and associated with the claims file.  The VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regarding to the claim.  In June 2012, he was provided with a hearing before the undersigned VLJ which was compliant with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


